Citation Nr: 9928321	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for aural eczematoid 
dermatitis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hemicolectomy residuals.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over 20 years of active military service when 
she retired in November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  

At the time of her April 1997 personal hearing, the veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder.  This issue has not been adjudicated by 
the RO and, is referred to the RO for appropriate action.  

The Board further notes that the veteran testified at her 
April 1997 hearing that it was her belief that she was unable 
to hold a job because of unpredictable diarrhea.  The Board 
will construe this contention as a claim for a total 
disability based upon individual unemployability.  As this 
issue is not been adjudicated by the RO it is referred to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has aural eczematoid dermatitis.  

2.  The veteran's appendectomy/hemicolectomy residuals are 
productive of moderate symptoms.

3.  The appendectomy/hemicolectomy scar is tender and 
painful.  



CONCLUSIONS OF LAW

1.  The claim of service connection for aural eczematoid 
dermatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a 20 percent evaluation for residuals of 
hemicolectomy have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 
7319, 7329, 7332, 7333 (1998).

3.  The criteria for a 10 percent evaluation for the 
appendectomy/hemicolectomy scar have been met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Aural Eczematoid Dermatitis

The threshold question that must be resolved with regard to 
the veteran's claim for service connection is whether she has 
presented evidence that her claim is well grounded.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or is capable of substantiation.  Epps.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify her of the evidence needed to support her claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the veteran's service medical records 
demonstrates that she was seen with complaints of itching and 
draining of the left ear in February 1988.  Physical 
examination of the ears revealed that they were clear with no 
redness or draining.  The veteran was given Debrox and ear 
drops for her ears.  

In February 1991, the veteran was seen with complaints of 
chronic itching and a scant yellow discharge from both ears, 
the left greater than the right.  She indicated that this had 
been occurring for approximately three years.  She noted that 
the ear drops would help for awhile but that the problems 
would recur.  Physical examination revealed that the tympanic 
membranes were within normal limits.  The canals were dry 
with desquamation and mild irritation but with no signs of 
infection.  A diagnosis of aural eczematoid dermatitis was 
rendered at that time.  

At the time of the veteran's October 1994 retirement 
examination, normal findings were reported for the veteran's 
ears.  On her October 1994 retirement report of medical 
history the veteran checked the "yes" box when asked if she 
was having or had had ear, nose, or throat trouble.  In the 
narrative summary portion, it was noted that the veteran had 
a chronic itch in her ear canal and that she had tried H2O2 
with mild relief.  

In February 1995, the veteran requested service connection 
for aural eczematoid dermatitis.  

At the time of a March 1995 VA examination, the veteran 
reported a history of aural eczematoid dermatitis manifested 
by chronic itching of the ear canals.  Physical examination 
revealed that the veteran's ears were clear without scaling.  
The tympanic membranes were without perforation or discharge.  

At her April 1997 hearing, the veteran testified that she 
continued to have itching in her ears and occasional draining 
at night.  She noted that she used some drops but that 
nothing seemed to work.  She testified that she was not 
currently receiving treatment for her ears.  She also 
reported having occasional swelling in the ear.  She 
indicated that drainage occurred up to three times per month 
at night while sleeping.  She testified that she went to a 
Family Practice to have her ears checked following service 
and that they found her ears to be clear and did not give her 
anything.  She also reported that the doctors did not find 
any drainage when examining her ears.  

Following the hearing, the veteran was afforded an additional 
VA examination later that month.  At the time of the 
examination, the veteran reported having a history of chronic 
pruritus since 1986.  She noted that she had previously 
received ear drops with no benefit.  She also indicated that 
hydrocortisone was of no benefit.  Physical examination of 
the ears revealed that they were clean and had no lesions.  A 
diagnosis of possible external otitis was rendered at that 
time.  

While the Board notes that the veteran was diagnosed as 
having aural eczematoid dermatitis inservice, there have been 
no findings of leakage, draining or a skin rash of the ears 
following service.  Although the veteran has expressed her 
belief that she currently has aural eczematoid dermatitis, 
she is not medically qualified to render such an opinion.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The veteran's 
claim for service connection is not well grounded as there is 
no competent evidence of current aural eczematoid dermatitis.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see 
Gilpin v. Brown,  155 F.3d 1353 (Fed. Cir. 1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate a 
current disability constitutes failure to present a plausible 
or well-grounded claim.

The Board must deny the veteran's claim of entitlement to 
service connection for aural eczematoid dermatitis because it 
is not well grounded. 


Residuals of an Appendectomy with Hemicolectomy

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Service connection is currently in effect for residuals of an 
appendectomy with hemicolectomy, which has been rated as 10 
percent disabling under Diagnostic Codes 7805-7329, relating 
to both scars and resection of the large intestine.  

The rating by analogy is because neither residuals of an 
appendectomy nor a hemicolectomy are specifically listed in 
the VA's rating schedule.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
rated disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

Scars which are superficial and poorly nourished, which 
repeatedly ulcerate, warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Scars which are superficial 
and tender and painful on objective demonstration also 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).  

A 10 percent evaluation under Diagnostic Code 7329, relating 
to resection of the large intestine, may be assigned where 
the residuals are slight in degree of severity.  A 20 percent 
rating under Diagnostic Code 7329 requires evidence of 
moderate residuals.  A 40 percent evaluation is warranted for 
severe symptoms objectively supported by examination 
findings.  38 C.F.R. § 4.114, Code 7329 (1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A review of the record demonstrates that the veteran was 
hospitalized in August 1992 with complaints of abdominal 
cramping.  A diagnosis of appendicitis with a large 
periappendicular abscess with perforation was rendered.  A 
right hemicolectomy was performed.  In October 1994, the 
veteran underwent a scar revision of the right flank.  At the 
time of a November 1994 follow-up visit, the incision was 
noted to be healing well without signs of infection.  There 
was minimal adhesion to the underlying fascia.  

In February 1995, the veteran requested service connection 
for residuals of appendix and scar revision surgeries.  

At the time of the March 1995 VA examination, the veteran 
reported having a painful abdominal scar and occasional 
diarrhea.  Physical examination revealed an 8.5 inch curved 
scar extending from the right lower quadrant to above the 
right upper quadrant, which was red in color.  Normal bowel 
sounds were present.  Diagnoses of a history of appendicitis, 
history of ruptured appendix, and a history of revision of 
scar as a result of ruptured appendix and appendectomy, were 
rendered.  

In a November 1995 rating determination, the RO granted 
service connection for a residual scar from a hemicolectomy 
and assigned a noncompensable disability evaluation.  

At the time of her April 1997 hearing, the veteran testified 
as to the conditions that led up to her appendectomy.  She 
also indicated that she was currently unable to hold a job as 
a result of unpredictable diarrhea.  She further reported 
that she had to always be near a restroom.  She testified 
that she would either have explosive diarrhea or soft-formed 
stool after every meal.  The veteran also reported getting 
cramps that extended from her rectum to her back.  She also 
indicated that she was embarrassed by gas which seemed to be 
ever present.  The veteran further testified that her 
incision site was sensitive, unsightly, and very painful in 
cold weather.  She noted having sharp pains at the incision 
site.  

At the time of an April 1997 VA examination, the veteran 
reported that she had cramps from her rectum to her back 
approximately three times per week prior to having a bowel 
movement.  The bowel movements were softly formed initially 
and followed by watery diarrhea.  Bowel movements occurred 
three to four times per day with a sense of urgency.  There 
was no bowel incontinence.  The veteran reported having 
pressure from the epigastrium to the sternum that was 
relieved by eating.  She noted having excessive flatus and 
belching.  Physical examination revealed the abdomen to be 
soft, flat, and round.  There was no tenderness or distension 
and no abnormal bowel sounds.  

In May 1997, the veteran underwent a sigmoidoscopy, which 
revealed normal mucosa and no diverticulosis, no internal 
hemorrhoids inflammation, and no polyps.  The examiner noted 
that irritable bowel syndrome was highly suspect.  

In August 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having cramps in her rectum, which radiated into her 
back prior to bowel movements three times per week.  The 
bowel movements were initially soft and formed but were 
followed by watery diarrhea.  The movements occurred three to 
four times per day and were accompanied by a sense of 
urgency.  Pressure in the epigastrium was relieved by eating.  

Physical examination revealed the abdomen to be soft, round, 
nontender, and nondistended.  Normal bowel sounds were 
present and the liver and spleen were not palpated.  The 
veteran was not anemic and there was no evidence of 
malnutrition.  Nausea also was not present.  The veteran was 
noted to have excessive flatus and belching.  The examiner 
indicated that a sigmoidoscopy and air contrast barium enema 
performed earlier in the year were normal.  Diagnoses of a 
partial colectomy and diarrhea, as a result of possible 
bacterial overgrowth of the small intestines or possible 
irritable bowel syndrome, were rendered.  

The Board is of the opinion that a 20 percent evaluation is 
warranted for the veteran's hemicolectomy residuals under 
Diagnostic Code 7329.  At the time of her April and August 
1997 VA examinations, the veteran reported having cramping 
from her rectum to her back which occurred approximately 
three times per week.  She also noted having excessive 
flatulence and belching.  She further reported having three 
to four bowel movements per day, in the form of diarrhea, 
which came on with a sense of urgency.  Based upon these 
findings, the Board notes that the veteran's symptoms could 
be classified as moderate.  Severe symptoms have not been 
demonstrated, as the veteran was not shown to have symptoms 
of malnutrition, nausea, or anemia.  The abdomen was soft, 
round, nontender, and nondistended, and there were normal 
bowel sounds.  Moreover, the sigmoidoscopy and barium enema 
performed in conjunction with the examinations revealed 
normal results.  Hence, severe symptoms have not been 
demonstrated.  An increased evaluation is also not warranted 
under Diagnostic Code 7319 as the veteran has not been shown 
to have more or less constant abdominal distress as is 
required for a 30 percent evaluation.  

A separate evaluation is also not warranted under Diagnostic 
Codes 7332 or 7333, relating to the rectum and anus, as the 
veteran did not report having moderate constant leakage or 
having to wear a pad as a result of occasional involuntary 
bowel movements. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a separate, additional rating may be 
assigned if the veteran's hemicolectomy disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of motion of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).

At the time of the March 1995 VA examination, the veteran 
reported having a painful abdominal scar and occasional 
diarrhea.  Physical examination revealed an 8.5 inch curved 
scar extending from the right lower quadrant to above the 
right upper quadrant, which was red in color.  At her April 
1997 hearing, the veteran testified that her incision site 
was sensitive, unsightly, and very painful in cold weather.  
She noted having sharp pains at the incision site.  Based 
upon the objective medical findings and the testimony of the 
veteran, the Board is of the opinion that a separate 10 
percent disability evaluation is warranted for the scar 
resulting from the August 1992 appendectomy/hemicolectomy and 
the November 1994 scar revision surgeries under Diagnostic 
Code 7804.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the veteran has asserted that she is 
unable to maintain gainful employment because of 
unpredictable diarrhea.  This contention can be seen as 
raising the question of entitlement to an extra-schedular 
evaluation.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
record shows, however, that the veteran's disability has not 
required any periods of recent hospitalization, thus it 
cannot be said that the residuals of the appendectomy and 
hemicolectomy have required frequent hospitalization.  On 
recent medical examinations the veteran has been reported to 
have only three or four bowel movements per day.  There is no 
other clinical evidence of uncontrolled bowel movements.  The 
Board finds, therefore, that the veteran's disability does 
not cause marked interference with employment.


ORDER

Service connection for aural eczematoid dermatitis is denied.

A 20 percent evaluation for hemicolectomy residuals is 
granted subject to the laws and regulations governing 
monetary benefits.  

A 10 percent evaluation for the appendectomy/hemicolectomy 
scar is granted subject to the laws and regulations governing 
monetary benefits.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

